Citation Nr: 1026141	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of abdominal surgery, to include 
upper quadrant pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
residuals of abdominal surgery were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel, or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of abdominal surgery, to include upper quadrant pain, 
have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in June 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  A VA examination has not been 
accorded the Veteran, because there is no medical evidence of 
record that the Veteran's current residuals of abdominal surgery 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.

The Veteran was provided with a videoconference hearing before 
the Board in May 2009.  During this hearing, the Board did not 
suggest the submission of evidence that would assist the Veteran 
in substantiating her claim.  However, there was no prejudice to 
the Veteran by this error, as there is no indication that the 
Veteran had any additional information to submit at that time.  
See Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 
2010).  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

In general, when a claimant experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a Veteran, disability resulting from VA 
hospital care furnished the Veteran will be compensated in the 
same manner as if service-connected, if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability which 
resulted from surgical operations performed in September 1997.  
Specifically, the Veteran claims that she experiences additional 
disability as a result of the surgeries.

A September 16, 1997 VA medical report stated that the Veteran 
complained of right upper quadrant pain since September 13, 1997.  
The report stated that the Veteran had "a history of free 
abdominal air from an unknown source."  After physical and x-ray 
examination, the impression was abdominal pain, possible 
acalculous cholecystitis.

On September 18, 1997, the Veteran was scheduled for an 
endoscopic retrograde cholangiopancreatography (ERCP) the 
following day.  The September 19, 1997 endoscopy report stated 
that prior to the administering of sedatives, "[t]he procedure, 
indications, potential complications (bleeding, perforation, 
infection, adverse medical reaction), and available alternatives 
were explained to the [Veteran] who appeared to understand and 
indicated this.  Opportunity for questions was provided and 
informed consent obtained."  The report stated that during the 
procedure there was a complication consisting of a 
"microperforation (from gentle probing with ERCP catheter 
following second round of needle-knife incisions)."  The 
impression included a nonfilling of the gallbladder suggestive of 
cystic duct obstruction (acute cholecystitis).

A September 19, 1997 surgery consultation report reviewed the 
results of the ERCP and noted the Veteran's perforation.  The 
report stated that these conditions were discussed with the 
Veteran and the Veteran's wife.  The report stated that the plan 
was to proceed that night with an open cholecystectomy, possible 
duodectomy, and exploration of the perforation.  The report 
stated that the Veteran "agrees and is aware of risks including 
[myocardial infarction] and death."  A pre-operative note dated 
approximately two hours later stated that the consent agreement 
had been signed.  The medical evidence of record shows that 
following the surgery, the Veteran remained in inpatient care 
until being discharged on October 8, 1997.  The relevant 
discharge diagnoses included cholelithiasis with cholecysitis and 
perforation of duodenum.

A May 2006 VA gastrointestinal consultation report stated that 
the Veteran was seen for two problems.  First, the Veteran had 
gastroesophageal reflux disease (GERD) and chronic nausea.  
Second, the Veteran complained of intermittent right upper 
quadrant pain.  She reported that the pain began several months 
before.  The report noted that the Veteran had a history of a 
duodenal perforation, but the Veteran "does not link the 
symptoms related to that time."  After physical examination, the 
assessment was GERD, history of Barrett's esophagus, history of 
low grade dysplasia, and right upper quadrant pain.  The examiner 
stated that the right upper quadrant pain was longstanding and 
"I suspect this is myofascial pain.  Prior surgery in area of 
pain, but I suspect this pain because of its aggravation by 
movement is most likely that and maybe from the back also."  The 
report stated that the plan included multiple diagnostic tests.

A June 2006 VA computed tomography (CT) report stated that after 
views of the Veteran's abdomen, the impression included "a small 
amount of air in the liver parenchyma and in the region of the 
biliary tree."  The findings were also suggestive of 
diverticulosis of the colon and peripheral vascular disease.

A June 2006 VA note by the examiner who wrote the May 2006 VA 
gastrointestinal consultation report stated that the Veteran's 
chart had been reviewed and that the Veteran "has had 
complicated surgery and duodenal perforation at time of 
cholecytectomy this history[y] would explain [CT] finding likely 
due to fistula[.]"

While the evidence shows that the Veteran has a current diagnosis 
of residuals of abdominal surgery, to include upper quadrant 
pain, there is no evidence that they were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical personnel.  
The medical evidence of record shows that the Veteran's current 
symptoms are related to her September 1997 surgical operations, 
but there is no medical evidence of any kind that states that 
this medical treatment was deficient in any manner.  The medical 
evidence of record clearly shows that the Veteran experienced a 
perforation of duodenum during the September 1997 ERCP.  However, 
the fact that such a perforation occurred is not proof that the 
Veteran's medical treatment was deficient.  Indeed, the September 
19, 1997 endoscopy report stated that the Veteran was 
specifically informed that a perforation was a potential 
complication of the ERCP, and subsequently gave informed consent 
to the procedure.  Accordingly, the medical evidence of record 
shows that the Veteran's perforation of the duodenum was a known 
risk of the procedure performed.  As such, while the outcome of 
the procedure was not expected, it was reasonably foreseeable for 
VA purposes.

Furthermore, the evidence of record shows that the Veteran was 
provided with proper informed consent for both September 1997 
medical procedures, including notice of the possible risks and 
complications of the procedures.  In a May 2009 videoconference 
hearing before the Board, the Veteran denied that she was 
informed of the risks and dangers prior to the September 1997 
ERCP.  While the Board finds these statements to be both 
competent and credible, it directly contradicts the September 19, 
1997 endoscopy report.  The Board assigns greater probative 
weight to the contemporary medical evidence than to the Veteran's 
statements made over 12 years after the event.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence can 
be awarded greater probative value than history as reported by 
the Veteran).  Moreover, at her hearing before the Board, the 
Veteran stated that she could not recall if she had been informed 
of the risks and dangers prior to the September 1997 
cholecystectomy.  Accordingly, the preponderance of the evidence 
of record shows that the Veteran was given proper informed 
consent.  38 C.F.R. § 17.32(c) (2009).

While the Veteran claims that her increase in disability was the 
result of errors made by VA, there is no medical evidence of 
record that provides an opinion that the Veteran's current 
residuals of abdominal surgery were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.  The Veteran simply claims that her 
current residuals are themselves proof of the error.  This 
ignores the fact that the Veteran was informed that a perforation 
was a known risk of the procedure.  The simple failure of an 
otherwise properly performed operation to correct a medical 
condition does not qualify as carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel.

The Veteran's statements alone are not sufficient to prove that 
she experiences additional disability related to residuals of 
abdominal surgery as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Whether the additional disability related to 
residuals of abdominal surgery as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment is not the type of determination that 
can be made by lay evidence.  See Robinson v. Shinseki, 312 Fed. 
Appx. 336, 339 (Fed. Cir. 2009).  This issue is beyond the range 
of common experience and common knowledge and requires the 
special knowledge and experience of a trained physician.  As she 
is not a physician, the Veteran's statements are not competent to 
make a determination that she experiences additional disability 
related to residuals of abdominal surgery as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical personnel or 
that they were due to an event not reasonably foreseeable in 
furnishing the Veteran's medical treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As such, the medical evidence of record does not show that the 
Veteran experiences additional disability related to residuals of 
abdominal surgery as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Accordingly, compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of abdominal 
surgery, to include upper quadrant pain, are not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence of 
record that the Veteran experiences additional disability related 
to residuals of abdominal surgery as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel, or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of abdominal 
surgery, to include upper quadrant pain, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


